EXHIBIT 10.17

MURPHY USA INC.

FORM OF PERFORMANCE STOCK UNIT GRANT AGREEMENT

 

 

Performance Stock

Unit

Award Number:

 

Name of Awardee:

 

Number of Performance Units Subject to this Award:

 

 

 

 

 

 

 This Performance Stock Award (the “Award”), granted on and dated [grant date],
 by Murphy USA Inc., a Delaware corporation (the “Company”), pursuant to and for
the purposes of the 2013 Long-Term Incentive Plan (the “Plan”), is subject to
the provisions set forth herein and in the Plan.

1.

The Company hereby grants to the individual named above (the “Awardee”) the
target number of Performance Stock Units each equal in value to one share of the
$0.01 par value Common Stock of the Company (“Target Shares”) outlined in the
accompanying award letter. Performance Stock Units are earned over
[duration] years beginning [performance period begin date] and ending on
[performance period end date] (the “Performance Period”). The maximum number of
Units that can be earned totals [percent] of Target Units. This award
constitutes a right to receive Shares in the future and does not represent any
current interest in the Shares subject to the award.

2.

Subject to paragraph 3 below, in the event that the performance measures as set
forth in the accompanying award letter are satisfied in accordance with the
Plan, the size of the Award will be determined and the Awardee will be paid in
the value of his Shares of Common Stock during the first quarter of the fiscal
year immediately following the completion of the Performance Period. This award
shall not be earned whenever the delivery of Shares under it would be a
violation of any applicable law, rule or regulation. Such Shares paid will be
the net Shares earned less the number of Shares which must be withheld to
satisfy the tax withholding requirements applicable to such payment of Shares.

3.

This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with Murphy USA Inc. is terminated for any reason
other than death or Normal Termination. In the event of your death or Normal
Termination, you will receive the pro-rata number of Shares earned for
performance completed based upon the number of months worked pursuant to this
Award up to the time of death or Normal Termination. In the event that the
performance measures as set forth in the accompanying award letter are
satisfied, the size of the Award will be determined and the Awardee will be paid
his/her Shares during the first quarter of the fiscal year immediately following
the completion of the Performance Period.



--------------------------------------------------------------------------------

 

4.

Unless the Committee shall otherwise determine, the Award will fully vest and
100 percent

of the Performance Stock Units will be deemed to be earned at the target level
of performance (as set forth in the accompanying award letter) and Shares will
be issued, without restrictions, upon the occurrence of a Change in Control
as defined in the Plan.

5.

Your right to this Award may not be sold, pledged, or otherwise transferred
(except as hereinafter provided) and any attempts to sell, pledge, assign or
otherwise transfer shall be void and your rights to the Performance Stock Units
shall therefore be forfeited. Your right to such Performance Stock Units shall,
however, be transferable by will or pursuant to the laws of descent and
distribution or you may make a written designation of a beneficiary on the form
prescribed by the Company, which beneficiary (if any) shall succeed to your
rights under this Agreement in the event of your death.

6.

In the event of any relevant changes in the capitalization of the Company
subsequent to the date of this grant, the number of Performance Stock
Units herein shall be adjusted to reflect such change in capitalization.

7.

The Awardee shall have no voting rights with respect to Units underlying the
Performance Stock Units herein unless and until such Shares with respect to the
Performance Stock Units are issued and are reflected as issued and outstanding
shares on the Company’s stock ledger.

8.

The holder of these Performance Stock Units shall not be eligible to receive any
dividends or other distributions paid with respect to these Units during the
Performance Period. An amount equivalent to these dividends and/or other
distributions (Dividend Equivalents) shall be paid to the holder upon the
issuance of Shares and payment of the award. Any such payment (unadjusted for
interest) shall be made in whole Shares of the $0.01 par value Common Stock of
the Company and in cash equal to the value of any fractional Shares. In the
event that Performance Stock Units are not earned, the accompanying accrued
Dividend Equivalents will be forfeited.

9.

Nothing contained in this Agreement shall confer or be deemed to confer upon you
any right with respect to continuance of employment by the Company, nor
interfere in any way with the right of the Company to terminate your employment
at any time with or without assigning a reason therefore.

10.

The Plan and this Agreement are administered by the Committee. The Committee has
the full authority to interpret and administer the Plan consistent with the
terms and provisions of the plan document.

Murphy USA Inc.

 

 

R. Andrew Clyde,  President & CEO

Attest:

 

John A. Moore,  Senior Vice President, General Counsel & Secretary

 



--------------------------------------------------------------------------------